Name: Commission Regulation (EC) No 2369/1999 of 8 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 9. 11. 1999L 286/4 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2369/1999 of 8 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities9. 11. 1999 L 286/5 ANNEX to the Commission Regulation of 8 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 117,2 204 53,5 999 85,3 0707 00 05 052 64,1 628 134,8 999 99,5 0709 90 70 052 67,1 999 67,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 52,8 464 102,0 999 77,4 0805 30 10 052 54,0 528 63,8 600 78,6 999 65,5 0806 10 10 052 147,5 400 307,2 999 227,3 0808 10 20, 0808 10 50, 0808 10 90 060 34,8 400 73,4 404 62,9 804 23,6 999 48,7 0808 20 50 052 86,6 064 66,4 999 76,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.